Citation Nr: 1743341	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected hepatitis C.

2.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected hepatitis C.

3.  Entitlement to service connection for a chronic headache disability, to include as secondary to service-connected hepatitis C.

4.  Entitlement to service connection for a separate evaluation for fibromyalgia, with fatigue/malaise (i.e., tiring easily) and joint pain, currently rated as part of service-connected hepatitis C.

5.  Entitlement to an initial compensable disability rating prior to October 23, 2012 for service-connected hepatitis C, and entitlement to a disability rating in excess of 10 percent from October 23, 2012.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1980, with additional periods of active duty for training (ACDUTRA). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In September 2012, April 2014, and October 2016, these matters were remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

In a July 2017 letter by the Veteran's representative, the Veteran requested a three way video conference hearing wherein the Veteran would appear at the Winston-Salem RO and the representative would appear at the San Diego RO.  She has not been afforded a Board hearing for this appeal.  

Thus, pursuant to the Veteran's request for a Board hearing, this case must be remanded to schedule the Veteran for a video conference Board hearing, in accordance with applicable procedures.  38 C.F.R. § 20.700 (a) (2016). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for video conference Board hearing, in accordance with applicable procedures.  The Veteran and her representative should be duly notified of the hearing.  If the Veteran subsequently decides that she does not want a hearing, she should withdraw the hearing request in writing to the RO. Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




